DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kao in view of Spink Jr. (US 6,991,494) hereafter Spink and 
Chen (2007/0117459) (also see Zheng et al. (US 2009/0042421), fig. 7A, 11A, 11B), Shuey et al. (US 7,081,017), fig. 24; Wu (US 6,210,224) and Lin (US 6,203,373).
Regarding claim 1, Kao discloses a connector assembly 100, comprising: a connector 1 including a shield housing 32 (front shell, see figs. 1 and 2), an insulation body 1 disposed in the shield housing 32, and a conductive terminal 2 held in the insulation body 1; the shield housing 32 has soldering leg 3211 on a side of the shield housing 32; a circuit board 4 having a first soldering pin 43 (rear row) and a second soldering pin 43 (front row) electrically connected with the first soldering pin 43 (see fig. 1), the conductive terminal 2 soldered to the first soldering pin 43 (front row), the circuit board 4 has a soldering pad 43, a cable 7 having a wire with a conductor 71, the conductor soldered to the second soldering pin 43 (rear row); and an outer shield housing 3 mounted on the circuit board 4 (figs. 2 and 4) and covering the connector, the cable 7, and the circuit board 4 (upon on assembly). 
Kao does not discloses the soldering leg has a leg portion and the circuit board 4 has an insertion hole, the leg portion  inserted into the insertion hole and electrically connected with the circuit board at the insertion hole. 
Spink Jr.  discloses a soldering leg 1124 (fig. 1) has a leg portion and the circuit board 4 has an insertion hole 48, the leg portion of 1124 inserted into the insertion hole 48 and electrically connected with the circuit board 4 at the insertion hole 48 (see figs. 3, and column 3, lines 42-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the soldering leg has a leg portion and the circuit board has an insertion hole, the leg portion  inserted into the insertion hole and electrically connected with the circuit board  at the insertion hole as taught by Spink, in order to retain have stable and consistant  electrical connection and mechanical bonding there in between, as provide electrical connectivity between shield and corresponding grounding path of the printed circuit board.
Thus Kao as modified by Spink discloses all the claimed limitations except for the circuit board has a slot, the pair of elastic hooks are snapped into the slot to secure the outer shield housing onto the circuit board.
Chen figs. 5-6, discloses a circuit board 4 has a slot 41, the pair of elastic hooks 342 are snapped fit (product by process claim, similar to as stated above) into the slot 41 to secure a shield housing 3 onto the circuit board 4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the circuit board has a slot, the pair of elastic hooks are snapped into the slot to secure the outer shield housing onto the circuit board as taught by Chen, in order to have electrical and mechanical connection there in between, and prevent the circuit board during insertion and removal of a mating connector.

    PNG
    media_image1.png
    337
    353
    media_image1.png
    Greyscale
Regarding claim 2, Kao discloses the outer shield housing 2 (rear shell 32) has a crimp ring (CR, see annotated fig. of fig. 2) at a rear end of the outer shield housing. 
Regarding claim 3, Kao discloses the crimp ring CR is crimped over a conductive shield layer and an outer insulation layer of the cable.
Regarding claim 4, Kao discloses the outer shield housing 32 has an elastic sheet 323 in elastically electrical contact with the shield housing 31 of the connector, the outer shield housing 32 is electrically connected with the shield housing 31 of the connector 1.
Regarding claim 11, Kao discloses the connector has a plurality of conductive terminals and the cable has a plurality of wires.
Regarding claim 12, Kao discloses the circuit board 4 has a plurality of first soldering pins 43 (front row, see fig. 1) and a plurality of second soldering pins 43 (rear row), the plurality of conductive terminals (21 of) 2 soldered to the plurality of first soldering pins 43 (front row) and the plurality of wires 71 soldered to the plurality of second soldering pins 43 (rear row).
Regarding claim 13, Kao discloses the plurality of first soldering pins 43 are arranged in a (front) row and the plurality of second soldering pins 43 are arranged in a (rear) row.
Regarding claim 14, Kao discloses the row of first soldering pins are located in front of the row of second soldering pins.
Regarding claim 15, Kao discloses the plurality of first soldering pins (front) 43 are electrically connected to the plurality of second soldering pins (rear 43) through a plurality of conductive traces (inherently) on the circuit board. The front row of soldering pins 43 and rear row of the soldering pins 43 should be connected through the some printed circuits, called as traces, otherwise there will be no communication between wires and the signal contacts 2 of the connector, and no signal or power communication would be possible between cable and mating connector. 
Regarding claim 16, Kao as modified by Spink discloses all the claimed limitations except for the circuit board the connector and the outer shield housing are both disposed on a single side of the circuit board. 
Regarding claim 17, Kao discloses all the claimed limitations except for the outer shield housing is formed in a single piece. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the outer shield housing is formed in a single piece, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 1647 (1893).
The motivation for making the modification would have been to reduce the number of separate parts and reduce the labor time resulting into the reduced costs.

Response to Arguments
Applicant's arguments filed 6/14/2021 have been fully considered but they are moot on new ground of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289.  The examiner can normally be reached on Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARSHAD C PATEL/Primary Examiner, Art Unit 2831